DETAILED ACTION
	This action is in response to the applicant’s AFCP 2.0 request filed on February 28, 2022.  Claims 23-28 and 30-44 are pending and addressed below.

Response to Amendment
In response to the Applicant’s arguments regarding claim 34 and amendments to claim 34, the rejection of claims 34-37 under 35 USC 112(b) have been withdrawn. 
Claims 1-22 and 29 are cancelled. Claims 23, 30, 34, and 44 are amended. Claims 23-28 and 30-44 are pending and addressed below. 

Response to Arguments
Applicant’s arguments, filed on February 28, 2022  have been fully considered and are persuasive.  The rejections of claims 24-28 and 30-44 have been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowable over the closet prior art “herein Marland et al., US 2015/0322775 (hereinafter Marland)”, for the following reasons: 
Marland discloses systems and method for obtaining information about one or more fluid. The method includes during pumping of cement down a wellbore through the interior of the casing and up through the annulus. A data system 202 provides fluid measurement devices  which measure fluid pressure, density and volume. Effective fluid density can be calculated for individual columns and the operator may calculate the height, density and pressure of each fluid columns. The first data set may be compared to a second data set in order to determine the location of fluid in the wellbore by performing a regression. 
Marland does not disclose performing an effective density comparison between a predetermined effective density and the determined effective density or based on the pressure comparison or the effective density comparison, issuing a notification. 

Marland fails to suggest alone, or in combination, the limitations of “performing an effective density comparison between a predetermined effective density and the determined effective density”  as recited in claim 23 or “perform an effective density comparison between a predetermined effective density and the determined effective density” as recited in claim 44. 

The Examiner is unaware of prior art which reasonably suggests alone, or in combination, the limitations of the invention as claimed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE N BUTCHER whose telephone number is (571)272-1623. The examiner can normally be reached Monday-Friday 10-6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, 





/CAROLINE N BUTCHER/Primary Examiner, Art Unit 3676